This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 ANDRINA LYNN BROWN,

 3          Petitioner-Appellee,

 4 v.                                                     NO. 34,695

 5 SCOTT MATZ,

 6          Respondent-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Gerard J. Lavelle, District Judge

 9 Andrina Lynn Brown
10 Albuquerque, NM

11 Pro Se Appellee

12 Scott Matz
13 Albuquerque, NM

14 Pro Se Appellant

15                                 MEMORANDUM OPINION

16 ZAMORA, Judge.

17   {1}    Respondent has appealed from an award of child support arrears to Petitioner.

18 We previously issued a notice of proposed summary disposition in which we proposed
 1 to uphold the district court’s decision. Respondent and Petitioner have filed responsive

 2 memoranda. After due consideration, we affirm.

 3   {2}   We previously set forth the pertinent background information in the notice of

 4 proposed summary disposition. We will focus here on the content of the memorandum

 5 in opposition.

 6   {3}   Respondent continues to argue that the award of arrears to Petitioner was

 7 improper, because the child has reached the age of majority and because Petitioner

 8 received public assistance. [MIO 1–2] However, as we previously observed, neither

 9 of these considerations diminish Respondent’s child support obligation. Tedford v.

10 Gregory, 1998-NMCA-067, ¶¶ 13, 24, 125 N.M. 206, 959 P.2d 540 (observing that

11 an action may be maintained to recover child support arrears even after the child has

12 reached the age of majority, and holding that a father’s duty to provide financial

13 support is unaffected by any money received from other sources). We therefore reject

14 Respondent’s first assertion of error.

15   {4}   Second, Respondent renews his claim of judicial bias. [MIO 2-3] However, his

16 continuing reliance upon adverse rulings is unavailing. See State v. Fernandez, 1994-

17 NMCA-056, ¶ 21, 117 N.M. 673, 875 P.2d 1104 (“The mere fact that a judge has

18 consistently ruled for or against one party cannot, standing alone, provide a basis for

19 a finding of judicial bias.” ). And we remain unpersuaded that any familiarity between



                                              2
 1 the judge and Mr. Vickers, who is not on the court staff, supplies a basis for

 2 disqualification. See Rule 21-211 NMRA (governing judicial disqualification).

 3   {5}    Third and finally, Respondent continues to argue that the district court erred in

 4 “allow[ing] Petitioner to commit perjury” relative to the allegations of rape. [MIO 3]

 5 However, as we previously observed, Petitioner was entitled to present her case.

 6 Burnside v. Burnside, 1973-NMSC-091, ¶ 16, 85 N.M. 517, 514 P.2d 36. And

 7 although Respondent contends that Petitioner “has no evidence,” [MIO 4] Petitioner’s

 8 testimony constitutes evidence. See State v. Soliz, 1969-NMCA-043, ¶ 8, 80 N.M.
9 297, 454 P.2d 779 (observing that the testimony of a single witness constitutes

10 substantial evidence). As such, we perceive no merit to Respondent’s assertions of

11 error.

12   {6}    Accordingly, for the reasons stated above and in the notice of proposed

13 summary disposition, we affirm.

14   {7}    IT IS SO ORDERED.


15
16                                           M. MONICA ZAMORA, Judge

17 WE CONCUR:


18
19 MICHAEL E. VIGIL, Chief Judge



                                                3
1
2 CYNTHIA A. FRY, Judge




                          4